Case: 18-40576      Document: 00515120342         Page: 1    Date Filed: 09/17/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 18-40576                             FILED
                                  Summary Calendar                  September 17, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
LEON D. VESSELL,

                                                 Plaintiff-Appellant

v.

GWENDOLYN MYLES, University of Texas Medical Branch - Correctional
Managed Care Provider,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:17-CV-145


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Leon D. Vessell, a prisoner in the custody of the Texas Department of
Criminal Justice, appeals the district court’s grant of summary judgment to
Gwendolyn Myles, a nurse practitioner, and the dismissal of his pro se 42
U.S.C. § 1983 complaint.         He argues that Myles demonstrated deliberate
indifference to his serious medical needs in violation of the Eighth Amendment



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40576    Document: 00515120342     Page: 2   Date Filed: 09/17/2019


                                 No. 18-40576

by failing to update or review his medical records, ignoring his complaints of
leg swelling and edema, and refusing to treat his conditions and instead
prescribing an unnecessary medication increase and a colonoscopy. He claims
that his edema eventually developed into a bacterial cellulitis infection that
required hospitalization and surgery. Additionally, Vessell filed a motion to
compel the production of documents, a motion for leave to file an untimely reply
brief, and a motion for leave to file newly discovered evidence.
      This court reviews a district court’s ruling on summary judgment de
novo, employing the same standard used by the district court. McFaul v.
Valenzuela, 684 F.3d 564, 571 (5th Cir. 2012). As an inmate, Vessell had a
clearly established Eighth Amendment right not to be denied, by deliberate
indifference, attention to his serious medical needs. See Gobert v. Caldwell,
463 F.3d 339, 345 (5th Cir. 2006). Prison officials violate the constitutional
prohibition against cruel and unusual punishment when they demonstrate
deliberate indifference to a prisoner’s serious medical needs, resulting in
unnecessary and wanton infliction of pain. Wilson v. Seiter, 501 U.S. 294, 297
(1991). A prison official acts with deliberate indifference only if “the official
knows of and disregards an excessive risk to inmate health or safety.” Farmer
v. Brennan, 511 U.S. 825, 837 (1994); see Reeves v. Collins, 27 F.3d 174, 176-
77 (5th Cir. 1994).
      The medical records show that Vessell requested and received treatment
for his leg swelling and edema, including medical stockings, an increase in the
dosage of his blood pressure medication, and education about the importance
of a diet low in salt and junk foods. While Vessell argues that he continued to
experience pain and swelling, Myles’s unsuccessful treatment and Vessell’s
disagreement with the treatment are insufficient to demonstrate deliberate
indifference. See Gobert, 463 F.3d at 346. Further, his claims that Myles failed



                                       2
    Case: 18-40576    Document: 00515120342     Page: 3   Date Filed: 09/17/2019


                                 No. 18-40576

to update his records, refused to review his medical history, and ordered an
unnecessary colonoscopy are not supported by the summary judgment
evidence.
      Because Vessell has not shown a genuine issue of material fact regarding
Myles’s “wanton disregard” for his “serious medical needs,” the district court’s
judgment is AFFIRMED. See Turner v. Baylor Richardson Med. Ctr., 476 F.3d
337, 343 (5th Cir. 2007); Domino v. Tex. Dep’t of Criminal Justice, 239 F.3d
752, 756 (5th Cir. 2001). His motion for leave to file an untimely reply brief is
GRANTED, his motion to compel production of documents is DENIED, and his
motion for leave to file newly discovered evidence is DENIED.




                                       3